Citation Nr: 1441739	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-33 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to Agent Orange.

2.  Entitlement to service connection for ischemic heart disease (IHD), claimed as due to exposure to Agent Orange.

3.  Entitlement to service connection for peripheral neuropathy of the lower right extremity, claimed as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for peripheral neuropathy of the lower left extremity, claimed as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for peripheral neuropathy of the upper right extremity, claimed as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for peripheral neuropathy of the upper left extremity, claimed as secondary to diabetes mellitus type II.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for depression, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to December 1974, with subsequent Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issue of entitlement to service connection for depression, also claimed as PTSD, is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran does not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

2.  The Veteran did not have chronic symptoms of diabetes mellitus or IHD in service.

3.  Symptoms of diabetes mellitus and IHD were not continuous after service separation. 

4.  Diabetes mellitus and IHD did not manifest to a compensable degree within one year of separation from service.

5.  Currently diagnosed diabetes mellitus and IHD are not related to an in-service injury, disease, or event.

6.  No injury, disease, or chronic symptoms of peripheral neuropathy of the upper or lower extremities were manifested during service. 

7.  The Veteran did not continuously manifest symptoms of peripheral neuropathy of the upper or lower extremities in the years after service.
 
8.  Peripheral neuropathy of the upper and lower extremities was not manifested to a degree of ten percent within one year of service separation. 

9.  Peripheral neuropathy of the upper and lower extremities is not caused by, or increased in severity beyond the natural progress of the disease, by a service-connected disability.

10.  Bilateral hearing loss is etiologically related to service.

11.  Bilateral tinnitus is etiologically related to service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for IHD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  Peripheral neuropathy of the lower right extremity was neither incurred in nor aggravated by service, nor may it be presumed to have been incurred therein, and is not caused or aggravated by a service-connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).

4.  Peripheral neuropathy of the lower left extremity was neither incurred in nor aggravated by service, nor may it be presumed to have been incurred therein, and is not caused or aggravated by a service-connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).

5.  Peripheral neuropathy of the upper right extremity was neither incurred in nor aggravated by service, nor may it be presumed to have been incurred therein, and is not caused or aggravated by a service-connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).

6.  Peripheral neuropathy of the upper left extremity was neither incurred in nor aggravated by service, nor may it be presumed to have been incurred therein, and is not caused or aggravated by a service-connected disease or disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).

7.  Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss is related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

8.  Resolving reasonable doubt in favor of the Veteran, bilateral tinnitus is related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 3.159 (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

The VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in February 2010.  These letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements. 

The record reflects that the Veteran served aboard the U.S.S. Dennis J. Buckley, which was in the official waters of the Republic of Vietnam at different times during the Veteran's active duty service.  A May 2009 memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC) shows that a review of ships histories, deck logs, and other sources of information related to the Navy did not document or verify exposure to tactical herbicide agents aboard Navy ships during the Vietnam era.  The RO made additional efforts to verify the Veteran's claimed exposure to Agent Orange by requesting command history and deck logs from the U.S.S. Dennis J. Buckley.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, because the weight of the evidence demonstrates that the Veteran was not exposed to herbicides in service, there was in fact no injury to or disease in service, and the Veteran's currently diagnosed diabetes mellitus, IHD, and peripheral neuropathy of the upper and lower extremities had their onset years after service separation, there is no duty to provide a VA medical examination.  The Board finds that the weight of the evidence also demonstrates no symptoms of those disorders in service and no continuity of symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection because there is nothing in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

With regard to his claim for service connection for hearing loss and tinnitus, he was provided a VA audiology examination in August 2010.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran's claimed diabetes mellitus and IHD are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 
38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (West 2002), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 
38 C.F.R. § 3.307(a)(6)(iii).  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  VAOPGCPREC 27-97.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001). 

Despite the foregoing, it has been established that some offshore U.S. Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and, certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard these ships qualify for the presumption of herbicide exposure.  Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  These vessels are collectively referred to as the "Brown Water" Navy because they operated on the muddy, brown-colored inland waterways of Vietnam.  In general, patrolling of close coastal waters and the larger rivers was conducted by 50-foot swift boats while patrolling of smaller rivers and waterways was carried out by 30-foot river patrol boats. 

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  Following these temporary inland waterway operations, destroyers would return to patrolling the offshore gun line or travel farther out to sea for aircraft carrier escort duty.  A number of Blue Water Navy amphibious assault and supply vessels also periodically entered inland waterways to deliver troops for combat missions or supplies for units stationed on the rivers.  See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  Open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau are considered extensions of ocean waters and not inland waterways.  They are not considered similar to the rivers, canals, and estuaries that make up the inland waterway system.  Blue Water Navy ships occasionally entered these open water harbors and anchored temporarily without docking to take on fuel from harbor barges.  Sometimes ships would briefly anchor so that ranking officers could attend strategy meetings ashore.  In such cases, a small boat manned by a coxswain would usually ferry the officers ashore.  Deck logs and ship's histories will generally not provide names of personnel going ashore from anchorage.  However, evidence that a claimant served as a coxswain aboard a ship at anchorage, along with a statement from the veteran of going ashore, may be sufficient to extend the presumption of exposure.  Id.  

Claims based on statements that exposure occurred because herbicides were stored or transported on the veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R.                § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171   (1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Claim for Diabetes Mellitus Type II and IHD

The Veteran contends that he has diabetes mellitus and IHD as a result of Agent Orange exposure in Vietnam.  The Veteran asserts that he was exposed while he was serving aboard the U.S.S. Dennis J. Buckley, which he alleges operated close enough to the shores of Vietnam to allow exposure to herbicides.  He also states that he was exposed when he went ashore with his executive officer on an undocumented mission.  In an October 2011 statement, he alleges that the U.S.S. Dennis J. Buckley went up the Saigon River, providing gunfire support on inland waterways.  

The Veteran's service personnel records confirm his service on the U.S.S. Dennis J. Buckley in 1972; however, the records do not contain specific information that would establish whether he set foot on Vietnam land.  The RO requested additional information from the U.S. Army and Joint Services Records Research Center (JSRRC) regarding the history of the U.S.S. Dennis J. Buckley.  The JSRRC responded that the U.S.S. Dennis J. Buckley provided naval gunfire support off the coast of the Republic of Vietnam.  The JSRRC reviewed the U.S.S. Dennis J. Buckley's deck logs, and found that they corresponded with her command history.  Further, the JSRRC reported that the history does not document that the ship docked, transited inland waterways, or that personnel stepped foot in the Republic of Vietnam during the time that the Veteran served aboard the vessel.  The evidence of record does not corroborate the Veteran's statements that he went ashore with his executive officer.  The Veteran's DD Form 214 shows that he served as a draftsman on the U.S.S. Dennis J. Buckley, and was not a coxswain, nor does he allege that he performed the duties of a coxswain.  

In May 2009, the JSRRC issued a Memorandum for Record subjected "Research Findings Regarding Navy and Coast Guard Ships During the Vietnam Era" which noted that "to date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides."  The memorandum further noted that the JSRRC could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.l. 

A VA Compensation and Pension Service Bulletin from January 2010 included information which provided "information to assist with development in Haas-related disability claims based on herbicide exposure from Navy Veterans."  See Compensation and Pension Service Bulletin January 2010.  The Bulletin noted that VA had received information that several offshore ("blue water") vessels had operations on inland ("brown water") waterways.  The Bulletin provided a list of ships that had "brown water" operations during the Vietnam era.  Additionally, the Bulletin identified certain vessel types that operated primarily or exclusively on the inland waterways.  The VA Compensation and Pension Service updated the list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents in July 2013.  The list reveals that the U.S.S. Dennis J. Buckley operated on the Mekong River Delta, Saigon River, and Ganh Rai Bay during July 1965 and from December 19, 1966 to January 16, 1967; and on Mekong River Delta area during June 1971.  Additionally, the vessel docked to pier in Da Nang Harbor to deliver a recovered drone on December 15, 1969.  As noted, the Veteran served aboard the U.S.S. Dennis J. Buckley in 1972, and thus was not involved in any of the vessel's operations on inland waterways.  The Board finds that his October 2011 contentions to the contrary are not credible, as the affirmative evidence of record, including JSRRC findings and the well-documented command history of the U.S.S. Dennis J. Buckley, shows that the vessel did not have operations in the inland waterways during the Veteran's service.  

There is no objective evidence establishing the Veteran's contention that he was close enough to the coastline to be exposed to Agent Orange.  The Veteran has not indicated that he possesses any specialized knowledge in the scientific field such that he could determine without testing that herbicides were present in the blue waters off the coast of Vietnam where his vessel was operating.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Rather, those statements must be weighed against other evidence of record, including lack of documentary evidence of the incident.  

Having considered the Veteran's contentions and statements, and after a review of all the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not have "service in the Republic of Vietnam," was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service to warrant the presumption of service connection.  See 38 C.F.R. § 3.307(a)(6)(iii); Haas, 525 F.3d 1168.  

Nevertheless, even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

The Veteran did not have chronic symptoms of diabetes mellitus or IHD in service.  The service treatment records are negative for treatment, diagnoses, or complaints of any disease or injury relating to diabetes mellitus or IHD.  The November 1974 examination conducted in connection with the Veteran's separation from service described the heart and vascular system and endocrine system as normal.  

Symptoms of diabetes mellitus and IHD were not continuous after service separation.  In fact, a June 1979 examination conducted in connection with the Veteran's reserve service described the endocrine system and heart and vascular system as normal.  On the June 1979 report of medical history the Veteran denied a history of heart trouble or sugar or albumin in the urine.  The Veteran submitted medical evidence showing that his private physician has been treating his diabetes mellitus since March 2009.  A March 2009 VA outpatient treatment record shows that laboratory results revealed diabetes mellitus type II, and the Veteran was prescribed medication to treat the condition.  The evidence of record does not show, and the Veteran himself has not contended, that he has had symptoms, treatment, or a diagnosis of diabetes mellitus prior to 2009, approximately 35 years after separation from service.  With regard to his IHD, October 2004 private treatment records show that he underwent cardiac catheterization due to myocardial ischemia.  He underwent left heart catheter, left ventriculogram, and coronary angiogram in October 2005; the indication was unstable angina.  He was diagnosed with "minimal coronary artery disease" in September 2006.  Thus, the evidence of record does not show, and the Veteran himself has not contended, that he has had symptoms, treatment, or a diagnosis of IHD prior to 2004, approximately 30 years after separation from service.  

Additionally, where certain chronic diseases, including diabetes mellitus and IHD, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307. 3.309(a).  The weight of the evidence does not demonstrate that the Veteran was diagnosed with diabetes mellitus or IHD to a compensable degree within one year of separation from service, nor is the Veteran competent to provide such evidence of a diagnoses, because he is a lay person.  Rather, as noted, the evidence of record indicates that he was diagnosed with diabetes in 2009, approximately 35 years after his separation from service.  He first began treatment for heart problems associated with IHD in 2004, approximately 30 years after service.  Thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Finally, the Board finds that weight of the evidence demonstrates that currently diagnosed diabetes mellitus and IHD are not related to an in-service injury, disease, or event.  As noted above there is no indication of symptoms during service or evidence suggesting the onset of either condition was during service.  The only evidence suggesting any nexus to service is the Veteran's statements asserting a nexus between his current disabilities and exposure to herbicides during service.  While the Board finds that he is competent to report the onset and symptoms of his disorders, his statements as to nexus are not competent.  As a lay person without any medical training, he is not competent to provide evidence on questions of etiology of such complex medical disabilities as diabetes and heart disease, diseases which have many different potential causes and require testing to determine a diagnosis and etiology.   

For the reasons discussed above, the Board finds that service connection for diabetes mellitus and IHD is not warranted on either a direct or presumptive basis.  Because a preponderance of the evidence is against findings of in-service herbicide exposure, chronic or continuous symptoms of diabetes or IHD since service, and relationship of current disability to service, the claim must be denied, and there is not reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Upper and Lower Extremity Peripheral Neuropathy

The Veteran contends that service connection should be established for peripheral neuropathy of the upper and lower extremities as this disability has been found to be associated with diabetes mellitus for which he believes service connection is warranted.  He has stated that these disabilities are the result of exposure to Agent Orange during his active duty service.

The Board finds that no injury, disease, or chronic symptoms of peripheral neuropathy of the upper or lower extremities were manifested during service.  Service treatment records are negative for treatment, diagnoses, or complaints of any disease or injury relating to peripheral neuropathy.  Upon separation from service, no symptoms or diagnoses of neuropathy were noted.  Further, as noted above, the Board finds that the Veteran was not exposed to Agent Orange during his active duty service.  

The Veteran, in his original application for compensation benefits, dates the onset of diabetes mellitus, upon which the claim for peripheral neuropathy of the upper and lower extremities is based, to 2009, many years after his separation from service.  The medical evidence of record demonstrates peripheral neuropathy in November 2008 and thereafter.  A February 2010 statement from the Veteran's private physician, who has been treating his diabetes since March 2009, reports that the Veteran's neuropathy has been present since 2005.  

The Board finds that the Veteran did not continuously manifest symptoms of peripheral neuropathy of the upper and lower extremities in the years after service or to a degree of ten percent within one year of service separation.  As noted, the earliest possible diagnosis of peripheral neuropathy of record is 2005; by the Veteran's report, peripheral neuropathy manifested in 2009.  

The Veteran's main contention is that peripheral neuropathy of the upper and lower extremities is secondary to diabetes mellitus.  As service connection is not in effect for diabetes mellitus, the Board finds that the peripheral neuropathy of the upper and lower extremities is not caused by, or increased in severity beyond the natural progress of the disease by, a service-connected disability.  As service connection for diabetes mellitus has been denied, the theory of service connection for upper and lower extremity peripheral neuropathy as secondary to diabetes mellitus is without legal merit.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection for Hearing Loss and Tinnitus

The Veteran contends that his currently diagnosed right ear hearing loss and bilateral tinnitus resulted from his active duty service.  His DD 214 shows that he received the Combat Action Ribbon.  He stated in his October 2010 notice of disagreement that he was exposed to loud explosive noises during his service, including in combat situations.  He states that he was a powder loader in the forward 5 inch gun turret.  

The November 1971 report of medical examination, conducted in conjunction with the Veteran's entry into active duty service, shows clinically normal right ear hearing acuity.  Audiometric findings of November 1971, recorded in conjunction with the Veteran's entry into active duty service, indicate hearing acuity of 30 decibels in the 4000 hertz frequency of the left ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993)(noting that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss). 

In light of the elevated frequency of the left ear, the Board considered whether there was a preexisting condition of hearing loss of the left ear.  In this regard, the Board finds it significant that the November 1971 report of medical examination does not provide a diagnosis of left ear hearing loss, or otherwise interpret the audiometric findings.  Significantly, the August 2010 VA examiner noted that it was not clear if this elevated finding represented a temporary or permanent loss.  Furthermore, the one elevated finding does not meet VA's definition of hearing loss.  38 C.F.R. § 3.385.  Accordingly, the Board finds the condition was not noted at entry.  38 U.S.C.A. § 1111 (discussing the presumption of soundness).  Furthermore, there is no clear and unmistakable evidence that the left ear hearing loss both preexisted and was not aggravated by service.  Specifically, other than the one elevated finding of the left ear there is no evidence to determine whether or not there was hearing loss.  The one finding that was not interpreted and is unclear whether it was temporary or permanent is insufficient on its own to rise to clear and unmistakable evidence of preexistence.  See e.g. Horn v. Shinseki, 25 Vet. App. 231, 240 (2012)(noting that an MEB form containing an x indicating a condition had not been aggravated by service with no analysis or medical explanation accompanying the conclusion fell woefully short of clear and unmistakable evidence).  As the presumption of soundness has not been rebutted, the claim becomes one of service connection. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

In this regard, the Veteran was provided an August 2010 VA audiology examination which revealed a bilateral hearing loss disability for VA purposes.  

Concerning additional findings during service, no audiometric data was recorded upon separation from service.  A June 1979 examination for reenlistment into the Reserves does not contain audiometric findings.  Although there is no audiometric data from service, the Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to the reported acoustic trauma in service.  

The Veteran was provided an August 2010 VA audiology examination.  The Veteran reported noise exposure without hearing protection in service, and occupational noise exposure with hearing protection after service.  The Veteran reported constant bilateral tinnitus which had its onset in service.  The VA audiologist stated that, because there were no audiometric findings at separation from service or many years after, she could not provide an opinion as to the etiology of right ear hearing loss without resorting to mere speculation.  Despite this opinion, she further stated that the Veteran's bilateral hearing loss is greater than would be expected due to aging alone.  

Furthermore, the Board finds that the lay testimony of the Veteran is competent and credible as to the onset of currently diagnosed hearing loss and tinnitus.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that right ear hearing loss and bilateral tinnitus were caused by the conceded in-service acoustic trauma, and service connection for right ear hearing loss and bilateral tinnitus is warranted.   



ORDER

Service connection for diabetes mellitus type II, claimed as due to exposure to Agent Orange, is denied.

Service connection for IHD, claimed as due to exposure to Agent Orange, is denied.

Service connection for peripheral neuropathy of the lower right extremity, claimed as secondary to diabetes mellitus type II, is denied.

Service connection for peripheral neuropathy of the lower left extremity, claimed as secondary to diabetes mellitus type II, is denied.

Service connection for peripheral neuropathy of the upper right extremity, claimed as secondary to diabetes mellitus type II, is denied.

Service connection for peripheral neuropathy of the upper left extremity, claimed as secondary to diabetes mellitus type II, is denied.

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.


REMAND

The Veteran was provided an August 2010 VA psychiatric examination to assist in determining the nature and etiology of any current psychiatric disorder, to include PTSD.  The examiner did not review the claims file on the day of the examination.  The diagnoses were major depression and cognitive deficits.  The VA examiner remarked that the Veteran reported that he did not experience combat or any other life-threatening experiences during his military service.  

Contrary to the Veteran's statements at the August 2010 VA examination, command history for the U.S.S. Dennis J. Buckley shows that the Navy destroyer was involved in combat missions off the coast of Vietnam during the Veteran's active duty service.  In a May 2010 statement, the Veteran described participating in combat operations aboard the U.S.S. Dennis J. Buckley.  The Veteran's receipt of the Combat Action Ribbon also supports a finding that he was involved in combat.  A September 2010 addendum to the August 2010 VA examination notes that the claims file was reviewed.  Although the VA examiner acknowledges that the Veteran received the Combat Action Ribbon, he does not provide a revised opinion as to the etiology of the Veteran's psychiatric diagnosis; namely, whether currently diagnosed depression is related to the Veteran's combat experiences.  A new VA examination is required because the conclusions of the August 2010 VA examiner were based on an inaccurate report of history by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist, or a VA psychiatrist or psychologist with whom VA has contracted, to determine the nature and etiology of any currently diagnosed psychiatric disorders.  The claims file must be reviewed.  The examiner is instructed to consider the Veteran's documented combat experience, regardless of whether the Veteran himself reports that he experienced combat during service.  

a.)  Offer an opinion on whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If PTSD is diagnosed, offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that PTSD is related to the Veteran's military service.

b.)  Offer an opinion on whether the Veteran meets the criteria for any other psychiatric disorder, to include major depression.  Then, offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder other than PTSD is related to the Veteran's combat service.  

An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

2.  Readjudicate the claim.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


